DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-7, 10, 11, and 13-18 are pending.
Claims 1, 2, 3, 4, 7, 11, 13, 17, and 18 were amended.
Claims 8, 9, and 12 were cancelled.	

Claim Objections
Claim 2 is objected to because of the following informalities: the claim recites “comprisinga lateral” instead of –comprising a lateral--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: the claim recites the limitation “hingely” instead of –hingedly--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: the claim recites “each of said each of said segments” instead of –each of segments--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dietze (US 5283917 A), herein referred to as Dietze, in view of Oliver et al. (US 0812358 A), herein referred to Oliver.
Regarding claim 11, Dietze discloses a method for lifting a limp body which comprises: extending a first pair of articulated and bendable grasping members from a support frame (see FIG. 1; first pair comprises two supporting arms 4 on both sides of a patient’s body located at the head, neck, and torso areas); positioning said first pair of articulated and bendable grasping members astride a first part of said body (see FIG. 1); curling and bending said members towards each other in a curled configuration around said body (see FIG. 1; supporting arms 4 curl around a patient’s body); sliding a flexible sheet slidingly connected to said cantles (sleeve 27 is fits around supporting member, see FIG 2, and since it is not bonded to supporting members said sleeve 27 may slide as the supporting member curls); locking said members into said curled configuration; lifting said members and said body; and transferring said body to another location (hinges 20 are lockable and patient can be lifted to be transported, note rollers 7, see Col. 3, lines 53-63). Dietze does not explicitly disclose wherein said step of curling and bending comprises concurrently rotating elongated cantle sections of said members, said sections being sequentially and hingedly linked to one another along their longer sides. Oliver discloses an apparatus for use in hospitals comprising a plurality of slat 20 and 21, attached to a pair of arcuate tongs 8 (see FIG. 2) for the purpose of providing support in lifting a sick or injured person from a bed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the appliance disclosed by Dietze with the slats as taught by Oliver in order to provide a more comfortable support for lifting patients that are sick or injured from the surface of a bed. Examiner further notes that the combination of Dietze modified by Oliver teaches the limitation where support arms 4 as .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dietze, in view of Oliver, and further in view of Graham (US 5200679 A), herein referred to as Graham.
Regarding claim 13, Dietze (in view of Oliver) does not explicitly teach concurrently rotating comprises: running a tensioning cable from a distal one of said cantle sections to said support frame; and, pulling said cable toward said support frame. However, Graham discloses an artificial hand comprising a plurality of fingers where the fingers 12-14 and thumb 15 and further comprises U-shaped channels 17-19 pivotally attached end to end to one another where said channels can rotate independently of each other. The device further comprises a mechanism for driving the rotation of the U-shaped channels through cables 47 and 48 when motor 41 applies a tension on said cables. The purpose of the configuration of the device is to manufacture a gripping device that is flexible and has improved gripping strength. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the appliance disclosed by Dietze with the mechanism for facilitating actuation of a gripping device in order to fabricate a patient lifting mechanism with improved gripping function.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dietze, in view of Oliver, and further in view of Stephens (US 0669450 A), herein referred to as Stephens.
Regarding claim 14, Dietze (in view of Oliver) does not explicitly disclose positioning a second pair of articulated and bendable grasping members astride a second part of said body; said second pair of articulated and bendable grasping members being pivotally connected to said 
Regarding claim 15, Dietze (in view of Oliver and further in view of Stephens) discloses first body part is a thoracic area of said body and said second body part is a pelvic area of said body (Stephens, see FIG. 1).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dietze in view of Katane et al. (US 7510539 B2), herein referred to as Katane, and further in view of Ackerman et al. (US 9060907 B2), herein referred to as Ackerman.
Regarding claim 17, Dietze discloses a device for lifting and moving a limp body which comprises a support frame (beam 8) including a pair of cooperating, curling, bending, grasping members (supporting arms 4) shaped and dimensioned to intimately surround a part of said body (see FIG. 1). Dietze does not explicitly disclose wherein each of said members comprises: a series of aligned segments of progressively diminishing heights as they proceed toward a tip; Katane discloses health equipment comprising a trunk supporting arm 2A further comprising a plurality of supporting members 20 where said supporting members are hingedly connected in a sequence diminishing in height towards the end of the supporting arm furthest from mounting tubes 20e (see FIG. 3 and 4) for the purpose of accommodating the torso of a person. It would 
Regarding claim 18, Dietze (in view of Katane and further in view of Ackerman) teaches each of said segments is sequentially hinged to one another and concurrently rotatable about axes parallel to said segments (Ackerman, see FIG. 6; segments 105 rotate about parallel hinges 107).

Response to Arguments
Applicant’s arguments, filed 11/16/2020, with respect to the rejections of claims 1-18 under 35 U.S.C. § 102 and §103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejections for claims 11 and 13-15 is made under a new interpretation of Dietze in view of Oliver, and a new ground of rejections for 

Allowable Subject Matter
Claim 1 is allowed. Claims 2-7, and 10 are allowed since they require all of the limitations of claim 1.
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses patient lift apparatus and gripping devices relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Dietze, Oliver, Katane, Graham, Stephens, and Ackerman.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/4/2021